        Case 1:17-cv-00116-IMK-JPM Document 413 Filed 06/22/20 Page 1 of 1 PageID #: 6543


                                  UNITED STATES DISTRICT COURT
                                                         for the
                                          Northern District of West Virginia
    BIOGEN INTERNATIONAL GMBH and
    BIOGEN MA, INC.,
                 Plaintiff(s)
                   v.                                              Civil Action No.   1:17CV116
  MYLAN PHARMACEUTICALS INC.,
                 Defendant(s)


                                    JUDGMENT IN A CIVIL ACTION
    The court has ordered that:
          Judgment award          Judgment costs          Other




               As the Court has previously dismissed the remaining claims involving U.S. Patent No. 7,619,001, and found
               that the asserted claims of U.S. Patent No. 8,399,514 are invalid for lack of written description under 35
    other:
               U.S.C. § 112, the Court GRANTS Defendant Mylan Pharmaceuticals' Motion for Entry of Judgment under
               Rule 54(b).

   This action was:
         tried by jury          tried by judge         decided by judge




   decided by Judge Irene M. Keeley




                                                                    CLERK OF COURT
Date:    June 22, 2020                                              Cheryl Dean Riley
                                                                    /s/ W. Riffle
                                                                             Signature of Clerk or Deputy Clerk
